Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder (US 20190154439 A1, hereinafter “Binder”).

Regarding claim 40, Binder discloses a lighting system comprising: 
an inter-integrated circuit (I2C) cable ([0413]: 0413] SPI/I.sup.2C. I.sup.2C (Inter-Integrated Circuit), is a multi-master, multi-slave, single-ended, serial computer bus, typically used for attaching lower-speed peripheral ICs to processors and microcontrollers);
a light emitting diode (LED) driver configured to control one or more LED light sources ([0567]: Any light emitter herein may consist of, may comprise, may use, or may be based on, an electric light source that may convert electrical energy into light, and the electric light source may be configured to emit visible or non-visible light, and may be solid-state based. Alternatively or in addition, any light emitter herein may consist of, may comprise, or may use a Light-Emitting Diode (LED)); and 
a wireless module coupled to the LED driver by way of the I2C cable, the wireless module having an antenna configured to receive a message according to any number of a plurality of wireless communication protocols, wherein the wireless module is configured to process the message into an I2C data frame comprising a dimming instruction ([0120]: the network interfaces may include antennas; [0294]; [1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)); and to deliver the I2C data frame to the LED driver via the I2C cable, and wherein the LED driver is configured to control a lighting application or one or more LED light sources based on the dimming instruction in the 12C data frame ([0654]-[0655]; [1155]: a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern).  

Regarding claim 41, Binder discloses the lighting system of claim 1, wherein the wireless module is to receive the message from a mesh lighting network ([0389], [0391]). 

Regarding claim 42, Binder discloses the lighting system of claim 1, wherein the plurality of wireless communication protocols include ZigBee, Bluetooth or WiFi wireless communication protocols ([0587]). 

Regarding claim 43, Binder discloses the lighting system of claim 3, wherein the wireless module is configured to process a ZigBee message, Bluetooth message or WiFi message into an I2C data frame ([0380]-[0382]). 

Regarding claim 44, Binder discloses the lighting system of claim 4, wherein the wireless module includes bridge circuitry configured to process the Zigbee message, Bluetooth message or WiFi message into an I2 C data frame and to deliver IC data frame to the LED driver via the I2C cable using a serial data communication protocol ([0386]). 

Regarding claim 45, Binder discloses the lighting system of claim 1, wherein the wireless module further includes one or more light sensors to measure light ([0016], [0006]). 

Regarding claim 46, Binder discloses a method for a lighting system comprising: 
receiving, at a wireless module, a message according to one of a plurality of wireless protocols ([0293]); 
processing the received message according to a wireless protocol, at the wireless module, into a serial data protocol data frame comprising a dimming instruction ([0294]; [1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)); 
delivering the serial data protocol data frame to a light emitting diode (LED) driver ([0058], [0061], [0293]); and
controlling a lighting application or one or more light emitting diodes (LEDs) based on the dimming instruction in the delivered serial data protocol data frame ([0413]: SPI/I.sup.2C. I.sup.2C ( Inter-Integrated Circuit), is a multi-master, multi-slave, single-ended, serial computer bus, typically used for attaching lower-speed peripheral ICs to processors and microcontrollers. I.sup.2C uses only two bidirectional open-drain lines, Serial Data Line (SDA); [1155]: a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern).  

Regarding claim 47, Binder discloses the method of claim 7, wherein receiving the message includes receiving the message according to a Zigbee, Bluetooth or WiFi wireless protocol ([0587]).

Regarding claim 48, Binder discloses the method of claim 7, wherein processing the received message includes processing the received message according to a wireless protocol into an inter-integrated circuit (I2C) serial protocol data frame ([0290]). 

Regarding claim 49, Binder discloses the method of claim 9, wherein controlling the lighting application includes dimming the one or more LEDs based on the I2C serial protocol data frame ([1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)). 

Regarding claim 50, Binder discloses the method of claim 9, wherein delivering the serial data protocol data frame includes transmitting the I2C serial protocol data frame to the LED driver on a I2C cable ([0449]: protocol cabling including USB 2C).  

Regarding claim 51, Binder discloses one or more non-transitory computer-readable media including instructions, which if executed by one or more processors, causes the one or more processors to implement an operation comprising: 
receiving, at a wireless module, a message according to one of a plurality of wireless protocols ([0293]);
processing the received message according to a wireless protocol, at the wireless module, into a serial data protocol data frame comprising a dimming instruction ([0294]; [1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)]);
13delivering the serial data protocol data frame to a light emitting diode (LED) driver([0058], [0061], [0293]); and 
controlling a lighting application or one or more light emitting diodes (LEDs) based on the dimming instruction in the delivered serial data protocol data frame ([0413]: SPI/I.sup.2C. I.sup.2C (Inter-Integrated Circuit), is a multi-master, multi-slave, single-ended, serial computer bus, typically used for attaching lower-speed peripheral ICs to processors and microcontrollers. I.sup.2C uses only two bidirectional open-drain lines, Serial Data Line (SDA)).  

Regarding claim 52, Binder discloses the one or more non-transitory computer-readable media of claim 12, wherein the operation further includes receiving the message according to a Zigbee, Bluetooth or WiFi wireless protocol ([0587]).

Regarding claim 53, Binder discloses the one or more non-transitory computer-readable media of claim 12, wherein the operation further includes processing the received message according to a wireless protocol into an inter-integrated circuit (I2C) serial protocol data frame ([0290]).

Regarding claim 54, Binder discloses the one or more non-transitory computer-readable media of claim 14, wherein the operation further includes dimming the one or more LEDs based on the I2C serial protocol data frame ([1077]: The actuator 501 may be a light source that emits visible or non-visible light (infrared, ultraviolet, X-rays, or gamma rays) such as for illumination or indication. The actuator may comprise a shade, a reflector, an enclosing globe, or a lens, for manipulating the emitted light. The light source may be an electric light source for converting electrical energy into light, and may consist of, or comprise, a lamp, such as an incandescent, a fluorescent, or a gas discharge lamp. The electric light source may be based on Solid-State Lighting (SSL) such as a Light Emitting Diode (LED), which may be Organic LED (OLED), a polymer LED (PLED), or a laser diode. The actuator may be a chemical or electrochemical actuator, and may be operative for producing, changing, or affecting a matter structure, properties, composition, process, or reactions, such as producing, changing, or affecting an oxidation/reduction or an electrolysis reaction). 

Regarding claim 55, Binder discloses the one or more non-transitory computer-readable media of claim 14, wherein operation further includes transmitting the I2C serial protocol data frame to the LED driver on a I2C cable 2C cable ([0449]: protocol cabling including USB 2C).    

Regarding claim 56, Binder discloses a wireless module for a lighting system comprising: a wireless modem and antenna to receive a message according to one of a plurality of wireless protocols ([0389], [0391]); and a micro-controller to process the received message according to a wireless protocol into an inter-integrated circuit (I2C) data frame comprising a dimming instruction and to deliver the 12C data frame to a (LED) driver ([0290]; [1155]: White edge-LEDs around the rim of the screen, using a special diffusion panel to spread the light evenly behind the screen (the most usual form currently), an array of LEDs arranged behind the screen whose brightness are not controlled individually, and a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern. A Blue Phase Mode LCD is an LCD technology that uses highly twisted cholesteric phases in a blue phase, in order to improve the temporal response of liquid crystal displays (LCDs)), wherein the LED driver controls a lighting application or one or more light emitting diodes (LEDs) based on the dimming instruction in the (I2C) data frame ([0654]-[0655]; [1155]: a dynamic "local dimming" array of LEDs that are controlled individually or in clusters to achieve a modulated backlight light pattern).  

Regarding claim 57, Binder discloses the wireless module of claim 17, further comprising one more light sensors to sense light ([0539]: The single sensor may be a light sensor for sensing a light signal, the combiner may be an optical beam combiner or splitter, and each of the first and second waveguides may be an optical waveguide. Alternatively or in addition, the single sensor may be a sound sensor for sensing a sound signal, the splitter or combiner may be an acoustic splitter or combiner, and each of the first and second waveguides may be an acoustic waveguide).  

Regarding claim 58, Binder discloses the wireless module of claim 17, wherein the wireless modem and antenna configured to receive the message from a mesh lighting network ([0389], [0391]). 

Regarding claim 59, Binder discloses the wireless module of claim 17, further comprising a programming connector to receive user input to program a configuration of the wireless module ([0296]). 

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Note that the file wrapper contained information that are inconsistent to the order of the claims filed. On January 21, 2022, claims 1-20 were cancelled and replaced with claim 21-39, which replaced the January 19, 2022 filing contained of claims 1-20. 
Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The application generally lacked novelty in which goes so far having to do with the nature of the invention was not differentiating from prior art, instruction for dimming is manifested in the modulated dimming command. It is maintained that such recitation would not overcome the prior art of record (e.g., “a wireless module coupled to the LED driver by way of the I2C cable, the wireless module having an antenna configured to receive a message according to any number of a plurality of wireless communication protocols, wherein the wireless module is configured to process the message into an I2C data frame comprising a dimming instruction”). 
Two or more network interfaces may communicate over the same network or connected to same network medium simultaneously or at different times, and may use FDM technique, where filters passing different, same, or overlapping frequency bands may be connected between the modems and the respective communication ports. Alternatively or in addition, distinct modulation or coding schemes may be used in order to carry two or more signals over the same medium or over the same frequency band. Two or more network interfaces may share the same network port such as the same antenna or the same connector. The selection of the interface to be used, or the priorities assigned to the network interfaces, may be based on the available networks attributes or history, such as cost of network usage, quality of the communication via the interface or network, available bandwidth or throughput, communication errors or packets loss, number of hops to destination, last receive packet, or transfer delay time. See para. 0122 and 0123 of cited art. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Herein, the amendment does not manifest a system described that would overcome the prior art record. For at least the foregoing reasons, all claims are rejected. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
6/2/2022